Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.

	Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Claim Objections
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites “a plurality of storage chambers.” It is unclear if this is the same plurality of storage chambers as that recited in claim 1. For the purposes of this office action it will be assumed that it is. 

Claim 13 recites “an outlet opening.” It is unclear if this is the same outlet opening as that recited in claim 1. For the purposes of this office action it will be assumed that it is. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 7-9, 12-13,15 and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gillespie et al. (US 20170057013 A1, hereinafter “Gillespie”).

Regarding claim 7, Gillespie teaches a metering device for use in a manufacturing device for manufacturing a three-dimensional object by means of a layer-by-layer solidification of a building material in powder form within a build area, the metering device comprising: 
a recoater (coater 20, Fig. 2, 3 and 4; [0030]) movable across the build area for applying ([0030]) a layer of the building material in the build area and having a long axis (in this office action the long axis extends along the width “W” in Fig. 4; the long axis may be defined several ways) extending across the build area; 
a plurality of storage chambers (reservoirs 42 that are in columns 46, see Figs. 3 and 4; [0028]) adjacently arranged perpendicular (columns 46 are perpendicular to the recoater movement in the y axis) to the movement direction of the recoater and along the long axis (columns are along the long axis) of the recoater, a plurality of the storage chambers are each subdivided into partial chambers (there are several reservoirs 42 in a column) in the movement direction (reservoirs 42 are separated in the y axis) of the recoater and the building material in powder form ([0026]) can be respectively selectively fed ([0028]) from one of the partial chambers, wherein the storage chamber subdivided into the partial chambers in the movement direction of the recoater is configured such that, by means of a movement of the storage chambers (dispenser 30 is movable relative to the long axis W as it moves in the x axis) relative to the recoater long axis, the bottom of each of the partial chambers is thereby selectably movable and positionable above an outlet opening (deposition valves 40; this enables the 

Regarding claim 8, Gillespie teaches wherein the storage chambers are configured such that they can feed volumes (each storage chamber has a feed valve 44 as taught in [0027]; [0025]) of the building material in powder form different ([0026]) from one another in a direction perpendicular (Figs. 5-6, 8-10) to the movement direction for an application of a layer by the recoater.

Regarding claim 9, Gillespie teaches wherein a building material feeding is switchable ([0025]) on and/or off in at least one of the storage chambers (each storage chamber has a feed valve 44 as taught in [0027]) during the movement ([0039]) of the recoater.

Regarding claim 12, Gillespie teaches wherein a plurality of storage chambers are movable (the entire recoater moves along the Y axis) together.

Regarding claim 13, Gillespie teaches wherein an outlet opening provided in the recoater is subdivided into several outlet openings (multiple deposition valves 40, as shown in Figs. 3 and 4; similarly 38A-38E) adjacently arranged perpendicular (deposition valves 40 are in pixel form) to the movement direction.



Regarding claim 21, Gillespie teaches a metering device (Fig. 2 and 3) for use with a recoater for manufacturing a three-dimensional object by means of a layer-by-layer solidification of a building material in powder form within a build area, the solidification process involving scanning an energy beam ([0044]) over a planar build area surface planar build surface of a layer of the building material having been previously applied by the recoater in the build area to melt powder in the layer at positions corresponding to a cross section of the object, the melted powder thereby leaving a depression contour in the planar build surface, comprising: 
the recoater (coater 20) having a long axis (width extending in the x direction; Figs. 2-4) extending across the build area surface, and including a plurality of powder storage chambers (reservoirs 42) adjacently arranged along the long axis (columns 46); 
the powder storage chambers having an outlet (feed valve 44) for release of powder, the outlets being independently controlled ([0027]) to deliver powder to the build area surface; and 
a powder metering controller (deposition valve 40) including a control unit ([0025]; [0033]) which provides a determination (the control unit is not configured to provide this, as such it is intended use; an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency; layer thickness may be controlled by the duration that the deposition valves 40 are 

Regarding claim 22, Gillespie teaches the metering device according to claim 9, wherein a building material feeding is switchable on and/or off ([0025]; [0027]) in all storage chambers, during the movement ([0039]) of the recoater.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742